                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 1:17-cv-23362-KMM
MAMA JO’S INC.,
       Plaintiff,
v.
SPARTA INS. CO., et al.,
      Defendants.
_________________________________/

                    ORDER ON REPORT AND RECOMMENDATION

       THIS CAUSE came before the Court upon Defendant Sparta Insurance Company’s

(“Defendant Sparta”) Motions for Appellate Attorneys’ Fees (ECF Nos. 188, 199) and for Entry

of Judgment for Fees and Costs (ECF No. 203). Plaintiff filed responses in opposition. (ECF Nos.

205, 207). The Court referred this matter to the Honorable Chris M. McAliley, United States

Magistrate Judge, who issued a Report and Recommendation (“R&R”) (ECF No. 210)

recommending that the Motions be granted. No objections were filed and the time to do so has

passed. The matter is now ripe for review. As set forth below, the Court ADOPTS the R&R.

       The Court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Defendant Sparta seeks an award of $54,944.50 for appellate attorneys’ fees that it incurred

defending Plaintiff’s appeal of the Court’s Order granting summary judgment, and judgment in

favor of Defendant Sparta for $106,686.14—the sum the Court awarded for trial attorneys’ fees

and costs. R&R at 3; see also (ECF No. 197). As set forth in the R&R, Magistrate Judge McAliley

finds that (1) Plaintiff’s request to stay resolution of Defendant’s Motion for Appellate Attorneys’

Fees is without merit; (2) Defendant Sparta is entitled to an award of appellate attorneys’ fees
under Fla. Stat. § 768.79; and (3) the hourly rates and number of hours sought are reasonable. Id.

at 3–5. Specifically, Magistrate Judge McAliley recommends that Defendant Sparta be awarded

$54,944.50 in reasonable appellate attorneys’ fees. Id. at 7. As to entry of judgment for trial

attorneys’ fees and costs, Magistrate Judge McAliley finds that (1) again, Plaintiff has not

demonstrated that a stay of this matter is appropriate; (2) Plaintiff’s appeal of the Court’s Order

awarding trial attorneys’ fees and costs does not divest the Court of jurisdiction to enter judgment

in connection with that Order; and (3) Plaintiff has not presented a cogent argument why the Court

should not enter judgment. Id. at 7–9. Accordingly, Magistrate Judge McAliley recommends that

the Court enter judgment in the amount of $161,630.64, without interest, 1 which accounts for the

$106,686.14 award for trial attorneys’ fees and costs, see (ECF No. 197), and the $54,944.50 award

for appellate attorneys’ fees recommended in the R&R. Id. at 9. The Court agrees.

       Accordingly, UPON CONSIDERATION of the Motions, the R&R, the pertinent portions

of the record, and being otherwise fully advised in the premises, it is ORDERED and ADJUDGED

that the R&R (ECF No. 210) is hereby ADOPTED. It is further ORDERED that Defendant Sparta

is entitled to $54,944.50 in appellate attorneys’ fees and entry of judgment shall issue.

       DONE AND ORDERED in Chambers, at Miami, Florida this _____
                                                             30th day of June, 2021.




                                              ____________________________________
                                              K. MICHAEL MOORE
                                              CHIEF UNITED STATES DISTRICT JUDGE

c: All counsel of record



1
  Magistrate Judge McAliley finds that while Defendant request that judgment “bear interest at
the legal rate as provided by law,” (ECF No. 203) at 2, Defendant “does not state whether it seeks
pre- or post-judgment interest, when that interest should begin to run, or identify any legal
authority to support its request.” R&R at 9. Thus, Magistrate Judge McAliley recommends that
the Court deny Defendant’s request for interest. Id.
                                                 2
